Title: From George Washington to Henry Laurens, 10 December 1777
From: Washington, George
To: Laurens, Henry



Sir
Head Qrs White Marsh [Pa.] Decr 10th 1777.

I have the honor to inform you, that in the course of last week from a variety of intelligence I had reason to expect that Genl Howe was preparing to give us a general Action. Accordingly on Thursday night he moved from the City with all his Force, except a very inconsiderable part left in his Lines & Redoubts, and appeared the next morning on Chesnut Hill in front of, & about three miles distant from our Right wing. As soon as their position was discovered, the pensylvania Militia were ordered from our Right to skirmish with their light advanced parties, and I am sorry to mention, that Brigadr Genl Irvine, who led them

on, had the misfortune to be wounded and to be made prisoner. Nothing more occurred on that day. On Friday night the Enemy changed their Ground and moved to our left within a mile of our line, where they remained quiet and advantageously posted the whole of the next day. On Sunday they inclined still further to our left, and from every appearance there was reason to apprehend they were determined on an Action. In this movement, their advanced and flanking parties were warmly attacked by Colo. Morgan & his Corps, and also by the Maryland Militia under Colo. Gist. Their loss I cannot ascertain, but I am informed ⟨i⟩t was considerable, having regard to the number of the Corps who engaged them. About Sunset, after various marches and countermarches they halted, and I still supposed from their disposition and preceding manuvres that they would attack us in the Night, or early the next morning, but in this I was mistaken. On Monday afternoon, they began to move again and instead of advancing filed off from their Right, and the first certain account, that I could obtain of their intentions was, that they were in full march towards philadelphia by Two or Three Routs. I immediately detached light parties after them to fall upon their Rear, but they were not able to come up with ’em. The Enemy’s loss, as I have observed, I cannot ascertain. One account from the City is, that Five hundred wounded had been sent in: Another is that Eighty two Waggons had gone in with Men in this situation. These I fear are both exaggerated and not to be depended upon. We lost Twenty Seven Men in Morgans Corps killed & wounded, besides Major Morris, a Brave & gallant Officer, who is among the latter: Of the Maryland Militia, there were also Sixteen or Seventeen wounded. I have not received further Returns yet. I sincerely wish, that they had made an Attack, the Issue in all probability, from the di⟨sposi⟩tion of our Troops and the strong situ⟨ation⟩ of our Camp, would have been for⟨tunate⟩ and happy. At the same time, I m⟨ust add,⟩ that reason, prudence, and every principle of policy forbad us quitting our post to attack them. Nothing but success would have justified the measure, and this could not be expected from their position.
The constant attention and watching, I was obliged to give the Enemy’s movements, would not allow me to write before, and this I beleive was the less material, as I have reason to think your Committee, who were in Camp most of the time, & who are now here, transmitted an Account of such Occurrences, as they deemed important in any degree. The first cause too, Sir, and my Engagements with the Committee, previous to the coming out of the Enemy, will, I trust, sufficiently apologize for my not acknowledging before, the honor of your favors of the 30th Ulto & 1st Instant, which came to hand in due order

and time. I have the Honor to be with great respect Sir Your Most Obedt sert

Go: Washington

